August 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     MICHELLE M. ARRIAGA, Appellant

NO. 14-12-00611-CV                          V.

  ROBERT A. CARTMILL, TROY CARTMILL AND TRAVIS CARTMILL,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment signed April 4, 2012, was heard on
the transcript of the record. We have inspected the record and affirm the trial
court’s finding in favor of appellant, Michelle M. Arriaga, on her claim under the
Uniform Fraudulent Transfer Act (UFTA), but we find the trial court erred in
awarding Michelle M. Arriaga money damages of $52,000 and postjudgment
interest on that amount. We therefore order that portion of the judgment of the
court below REVERSED and REMAND the cause for the trial court to consider
appropriate relief under UFTA section 24.008(b). Further, we find no error in the
remainder of the judgment and order it AFFIRMED.

       We order appellees, Robert A. Cartmill, Troy Cartmill and Travis Cartmill,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.